Citation Nr: 0122492	
Decision Date: 09/14/01    Archive Date: 09/19/01	

DOCKET NO.  00-05 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
November 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 1997, March 1998, and April 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska.  


REMAND

The veteran in this case seeks service connection for 
bilateral defective hearing.  In pertinent part, it is argued 
that, while in service, the veteran sustained considerable 
acoustic trauma, as a result of which he currently suffers 
from a high frequency sensorineural hearing loss.  

In that regard, a review of the record would appear to 
indicate that the veteran had rather significant postservice 
noise exposure, in addition to his reported inservice 
acoustic trauma.  Moreover, at the time of VA audiometric 
examinations in November 1997 and February 1999, neither the 
veteran's service records nor his medical records were 
available for review.  

The Board notes that, at the time of a VA fee-basis otologic 
examination in December 1997, the veteran gave a history of 
"severe and repetitive" noise trauma related to his military 
service.  Audiometric examination reportedly demonstrated the 
presence of a bilateral, mildly asymmetric high frequency 
sensorineural hearing loss which was severe in the higher 
frequencies.  In the opinion of the examiner, the veteran's 
hearing loss was most easily explained as a "noise induced 
hearing loss," which could progress "many years after the 
inciting events," and which might be due to the nature of the 
veteran's original injury, or secondary to an overlying mild 
presbycusis.  

Finally, during the pendency of the veteran's appeal, there 
has been a significant change in the law.  More specifically, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act 
and implementing regulations redefine the obligations of the 
VA with respect to the duty to assist, and include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded 
claim, and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment, 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 § 7(a), 114 Stat. 
2096 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308, 
(1991).  

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA and implementing 
regulations, a REMAND in this case is required.  

Accordingly, the case is REMANDED for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 1999, the date of 
the veteran's most recent VA examination, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

2.  The veteran should then be afforded 
additional VA otologic and audiometric 
examinations in order to more accurately 
determine the exact nature and etiology 
of his current hearing loss.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination(s), the 
examiner(s) should specifically comment 
as to whether the veteran's current 
hearing loss is as likely as not the 
result of some incident or incidents 
(including acoustic trauma) of his period 
of active military service.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  The claims file 
(including the aforementioned inservice 
and postservice medical records), as well 
as a separate copy of this REMAND, must 
be made available to and reviewed by the 
examiner(s) prior to conduction and 
completion of the examination(s).  

3.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, and implementing regulations 
published at 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), is completed.  

4.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
the veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until so notified.  
The purpose of this REMAND is to obtain additional 
development, and to comply with recently enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



